Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William McCollum, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence based on Amendments 591, 706, and 711 to the U.S. Sentencing Guidelines Manual. We have reviewed the record and conclude the district court did not abuse its discretion in denying the motion. See United States v. Stewart, 595 F.3d 197, 200 (4th Cir.2010). Accordingly, we affirm for the reasons stated by the district court. See United States v. McCollum, No. 4:00-cr-00988-CWH-1 (D.S.C. Mar. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.